DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication(s) filed on 04/02/2021
 
Allowable Subject Matter 

Claims 24, 34 and 40 are allowed. The following is an examiner’s statement of reasons for allowance:
The closest prior art Shan et al. (U.S. Pub. 20090280748) disclose apparatus and method for enquiring channel condition information in cognitive radio wireless communication system. Method and Techniques for operating a Data Base (DB) server for storing spectrum condition information on a licensed system in a Cognitive Radio (CR)-based wireless communication system, the method comprising: determining changes in the spectrum condition information on the licensed system; recalculating maximum allowed Equivalent Isotropically Radiated Power (EIRP) for each channel of CR-based devices registered in a list; and transmitting information regarding the recalculated maximum allowed EIRP. Shan fails to suggest the claimed limitations in Claims 24, 34 and 40 by Chapman, which introduce a novel and non-obvious method 
    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471